             Case 2:20-cv-01700-RAJ-BAT Document 12 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8    GALE FORCE NINE LLC,
 9                             Plaintiff,               NO. 2:20-cv-01700-RAJ - BAT

10            v.                                        ORDER GRANTING MOTION
                                                        FOR RECONSIDERATION
11
      WIZARDS OF THE COAST LLC,
12
                               Defendant.
13
             Before the Court is Plaintiff Gale Force Nine LLC’s (“GF9”) motion for
14
     reconsideration of report and recommendation (Dkt. # 7) issued on November 19, 2020,
15
     dismissing GF9’s Motion for Temporary Restraining Order for failure to comply with
16
     Rule 65’s requirements. Dkt. # 9.
17           Pursuant to LCR 7(h) motions for reconsideration will ordinarily be denied absent
18   a showing of manifest error in the prior ruling or a showing of new facts or legal

19   authority which could not have been brought to its attention earlier with reasonable
     diligence. GF9 maintains that manifest error occurred because it served Defendant one
20
     hour after it filed its motion. GF9 has now provided a declaration certifying that its
21
     Motion for Temporary Restraining Order was served on November 20, 2020. Dkt. # 10,
22
     p. 2.
23
             At the time the Report and Recommendation was entered, the Court had no such


     ORDER GRANTING MOTION FOR
     RECONSIDERATION - 1
            Case 2:20-cv-01700-RAJ-BAT Document 12 Filed 11/20/20 Page 2 of 2




 1
     proof of service. However, the Court invited GF9 to describe in its objections whether it
 2   had met those restrictions. Dkt. # 7, p. 3. GF9 has now shown compliance with Rule
 3   65(b)(1) and Defendant has filed a notice of opposition to GF9’s motion for temporary

 4   restraining order. Dkt. # 8 (see also Docket Entry 11/20/20 requiring correction of this

 5
     filing).
                Accordingly, the Court rescinds the Report and Recommendation (Dkt. # 7) and
 6
     Order Adopting (Dkt. # 11). A briefing schedule for the motion for temporary restraining
 7
     order will issue under separate Order.
 8

 9              DATED this 20th day of November, 2020.
10

11

12
                                                       A
                                                       The Honorable Richard A. Jones
13                                                     United States District Judge

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR
     RECONSIDERATION - 2
